DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Information Disclosure Statement
The Information Disclosure Statement filed on 3 Mar 2020 has been considered by the examiner.

Specification


The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the basis of a degree of wear-out of at least one of the plurality of blocks" in lines 20-21.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests amending it to read "a
Claim 6 recites the limitation "the basis of a degree of wear-out of at least one of the plurality of blocks" in lines 24-25.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests amending it to read "a basis of a degree of wear-out of at least one of the plurality of blocks".
Claim 13 recites the limitation "the basis of a degree of wear-out of at least one of the plurality of blocks" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests amending it to read "a basis of a degree of wear-out of at least one of the plurality of blocks".
Claims not referred to specifically above are rejected as being dependent upon a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avila et al. (U.S. Patent No. 8,886,877) in view of FENG et al. (Pub. No. US 2016/0239383).

Claim 1:
Avila et al. disclose a memory system comprising: 
a non-volatile memory including a plurality of blocks, the plurality of blocks including blocks in a first block group and blocks in a second block group [fig. 18; column 17, lines 18-31 – SLC blocks 860 correspond to the first block group and Hybrid blocks 864 correspond to the second block group.]; and 
a controller configured to: 
perform a first write operation for at least one of the blocks in the first block group and not perform a second write operation for any one of the blocks in the first block group [fig. 18; column 17, lines 18-31 – SLC blocks store one bit per cell via a first write operation (“SLC blocks 860 that are configured to store one bit per cell using two possible memory states”).]; and 
perform the first write operation and the second write operation for the blocks in the second block group [fig. 18; column 17, lines 18-31 – Hybrid blocks initially store one bit per cell via a first write operation and subsequently store additional bits via a second write operation (“hybrid blocks 864 that are configured to initially store one bit per cell in two of four or more available memory states and subsequently store additional bits using additional available memory states”).]
a first number of bits is written into a memory cell in the first write operation [fig. 18; column 3, lines 4-11, column 17, lines 18-31 – The first write operation stores one bit per cell.], 
a second number of bits is written into a memory cell in the second write operation, the second number being larger than the first number [fig. 18; column 3, lines 4-11, column 17, lines 18-31 – The second write operation stores more than one bit per cell.], and 
the controller is further configured to: 
allocate one or more blocks to a buffer of a write operation [fig. 17; column 16, line 63 – column 17, line 5 – Two SLC blocks and a hybrid block are allocated as a buffer for a write operation (“If SLC and hybrid blocks are to be used then data is written in a hybrid block in lower page only format with a copy in DRAM (copying may occur after writing to the hybrid block) 732. Two SLC blocks are also written as before”).]; and 
write data from an external device into the buffer by the first write operation [fig. 17; column 16, line 63 – column 17, line 5 – Data is written to two SLC blocks and a lower page of the hybrid block (“If SLC and hybrid blocks are to be used then data is written in a hybrid block in lower page only format with a copy in DRAM (copying may occur after writing to the hybrid block) 732. Two SLC blocks are also written as before”).].

wherein the allocating is done on the basis of a degree of wear-out of at least one of the plurality of blocks.
In the same field of endeavor, FENG et al. disclose:
wherein the allocating is done on the basis of a degree of wear-out of at least one of the plurality of blocks [pars. 0020, 0035 – Static and dynamic wear leveling may be performed in order to spread wear across the blocks (“As such, when writing data to a physical block in the dynamic wear leveling manner and/or the static wear leveling manner, the data may be written to the physical block based on both the erase count of the physical block and the update period of the data”).].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Invention of Avila et al. to include wear leveling, as taught by FENG et al., in order to prolong the life of the memory.

Claim 2 (as applied to claim 1 above):
FENG et al. disclose wherein the controller is configured to: 
allocate the one or more blocks to the buffer such that a degree of wear-out of the blocks in the first block group does not reach a first degree of wear-out before a total amount of data from the external device which are written into the non-volatile memory reaches a first amount of data, and a degree of wear-out of the blocks in the second block group does not reach a second degree of wear-out before the total amount of data from the external device which are written into the [pars. 0020, 0035 – Static and dynamic wear leveling may be performed in order to evenly spread wear across the blocks. “First degree of wear-out”, “second degree of wear-out”, and “first amount of data” have not been claimed as being stored values, as such, “degree of wear-out” may be considered as a EOL wear value and “first amount of data” may be considered as the smallest amount of data that may be written. In this scenario only a small amount of data needs to be written, and as such, the degree of wear does not approach EOL wear values for the device (“As such, when writing data to a physical block in the dynamic wear leveling manner and/or the static wear leveling manner, the data may be written to the physical block based on both the erase count of the physical block and the update period of the data”).].

Claim 3 (as applied to claim 1 above):
FENG et al. disclose wherein the controller is configured to: 
determine a third number of blocks in the first block group which are allocated to the buffer at a first time and a fourth number of blocks in the second block group which are allocated to the buffer at the first time [Avila et al. - fig. 17; column 16, line 63 – column 17, line 5 – Two SLC blocks and one hybrid block are allocated (“If SLC and hybrid blocks are to be used then data is written in a hybrid block in lower page only format with a copy in DRAM (copying may occur after writing to the hybrid block) 732. Two SLC blocks are also written as before”).] such that a degree of wear-out of the blocks in the first block group does not reach a first degree of wear-out before a total amount of data from the external device which are written into the non-volatile memory reaches a first amount of data, and a degree of wear-out of the blocks in the second block group does not reach a second degree of wear-out before the total amount of data from the external device which are written into the non-volatile memory reaches the first amount of data [pars. 0020, 0035 – Static and dynamic wear leveling may be performed in order to evenly spread wear across the blocks. “First degree of wear-out”, “second degree of wear-out”, and “first amount of data” have not been claimed as being stored values, as such, “degree of wear-out” may be considered as a EOL wear value and “first amount of data” may be considered as the smallest amount of data that may be written. In this scenario only a small amount of data needs to be written, and as such, the degree of wear does not approach EOL wear values for the device (“As such, when writing data to a physical block in the dynamic wear leveling manner and/or the static wear leveling manner, the data may be written to the physical block based on both the erase count of the physical block and the update period of the data”).].

Claim 4 (as applied to claim 3 above):
Avila et al. disclose:
wherein the third number is a number of blocks in the first block group which are allocated to the buffer at the first time and into which data from the external [fig. 17; column 16, line 63 – column 17, line 5 – Two (third number) SLC blocks and one (fourth number) hybrid block are allocated as a buffer for a write operation (“If SLC and hybrid blocks are to be used then data is written in a hybrid block in lower page only format with a copy in DRAM (copying may occur after writing to the hybrid block) 732. Two SLC blocks are also written as before”).].

Claim 5 (as applied to claim 3 above):
Avila et al. disclose:
wherein the third number is a sum of a number of blocks in the first block group in which at least a piece of valid data is included and a number of blocks in the first block group in which valid data is not included, and the fourth number is a sum of a number of blocks in the second block group in which at least a piece of valid data is included and a number of blocks in the second block group in which valid data is not included [figs. 11B; 18; column 17, lines 18-31 – SLC blocks 860 correspond to the first block group and Hybrid blocks 864 correspond to the second block group. The number of blocks in a group is the sum of blocks containing valid data and the blocks not containing valid data. The claim does not require that both types of blocks be present (i.e. the number of one type of block may be zero)].

Claim 6:
Avila et al. disclose a memory system, comprising: 
a non-volatile memory including a plurality of blocks, the plurality of blocks including blocks in a first block group and blocks in a second block group [fig. 18; column 17, lines 18-31 – SLC blocks 860 correspond to the first block group and Hybrid blocks 864 correspond to the second block group.]; and 
a controller configured to: 
perform a first write operation for at least one of the blocks in the first block group and not perform a second write operation for any one of the blocks in the first block group [fig. 18; column 17, lines 18-31 – SLC blocks store one bit per cell via a first write operation (“SLC blocks 860 that are configured to store one bit per cell using two possible memory states”).]; and 
perform the first write operation and the second write operation for the blocks in the second block group [fig. 18; column 17, lines 18-31 – Hybrid blocks initially store one bit per cell via a first write operation and subsequently store additional bits via a second write operation (“hybrid blocks 864 that are configured to initially store one bit per cell in two of four or more available memory states and subsequently store additional bits using additional available memory states”).]
a first number of bits is written into a memory cell in the first write operation [fig. 18; column 3, lines 4-11, column 17, lines 18-31 – The first write operation stores one bit per cell.], 
a second number of bits is written into a memory cell in the second write operation, the second number being larger than the first number [fig. 18; column 3, lines 4-11, column 17, lines 18-31 – The second write operation stores more than one bit per cell.], and 
the controller is further configured to: 
allocate one or more blocks to a buffer of a write operation [fig. 17; column 16, line 63 – column 17, line 5 – Two SLC blocks and a hybrid block are allocated as a buffer for a write operation (“If SLC and hybrid blocks are to be used then data is written in a hybrid block in lower page only format with a copy in DRAM (copying may occur after writing to the hybrid block) 732. Two SLC blocks are also written as before”).]; 
write data from an external device into the buffer by the first write operation [fig. 17; column 16, line 63 – column 17, line 5 – Data is written to two SLC blocks and a lower page of the hybrid block (“If SLC and hybrid blocks are to be used then data is written in a hybrid block in lower page only format with a copy in DRAM (copying may occur after writing to the hybrid block) 732. Two SLC blocks are also written as before”).]
determine a number of blocks in the first block group which are allocated to the buffer and a number of blocks in the second block group which are allocated to the buffer [fig. 17; column 16, line 63 – column 17, line 5 – Two SLC blocks and one hybrid block are allocated (“If SLC and hybrid blocks are to be used then data is written in a hybrid block in lower page only format with a copy in DRAM (copying may occur after writing to the hybrid block) 732. Two SLC blocks are also written as before”).].
However, Avila et al. do not specifically disclose:
wherein the determining is done on the basis of a degree of wear-out of at least one of the plurality of blocks.
In the same field of endeavor, FENG et al. disclose:
wherein the determining is done on the basis of a degree of wear-out of at least one of the plurality of blocks [pars. 0020, 0035 – Static and dynamic wear leveling may be performed in order to spread wear across the blocks (“As such, when writing data to a physical block in the dynamic wear leveling manner and/or the static wear leveling manner, the data may be written to the physical block based on both the erase count of the physical block and the update period of the data”).].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Invention of Avila et al. to include wear leveling, as taught by FENG et al., in order to prolong the life of the memory.

Claim 7 (as applied to claim 6 above):
Avila et al. disclose:
wherein the controller is configured to: determine, on the basis of the degree of wear-out of the at least one of the plurality of blocks, a third number of blocks in the first block group which are allocated to the buffer at a first time and a fourth number of blocks in the second block group which are allocated to the buffer at the first time [fig. 17; column 16, line 63 – column 17, line 5 – Two SLC blocks and one hybrid block are allocated (“If SLC and hybrid blocks are to be used then data is written in a hybrid block in lower page only format with a copy in DRAM (copying may occur after writing to the hybrid block) 732. Two SLC blocks are also written as before”).].

Claim 8 (as applied to claim 7 above):
Avila et al. disclose:
wherein the third number is a number of blocks in the first block group which are allocated to the buffer at the first time and into which data from the external device is to be written by the first write operation, and the fourth number is a number of blocks in the second block group which are allocated to the buffer at the first time and into which data from the external device is to be written by the first write operation [figs. 11B, 17; column 16, line 63 – column 17, line 5 – Two SLC blocks and one hybrid block are allocated for host write data (“If SLC and hybrid blocks are to be used then data is written in a hybrid block in lower page only format with a copy in DRAM (copying may occur after writing to the hybrid block) 732. Two SLC blocks are also written as before”).].

Claim 9 (as applied to claim 7 above):
wherein the third number is a sum of a number of blocks in the first block group in which at least a piece of valid data is included and a number of blocks in the first block group in which valid data is not included, and the fourth number is a sum of a number of blocks in the second block group in which at least a piece of valid data is included and a number of blocks in the second block group in which valid data is not included [figs. 11B; 18; column 17, lines 18-31 – SLC blocks 860 correspond to the first block group and Hybrid blocks 864 correspond to the second block group. The number of blocks in a group is the sum of blocks containing valid data and the blocks not containing valid data. The claim does not require that both types of blocks be present (i.e. the number of one type of block may be zero)].

Claim 10 (as applied to claim 7 above):
Avila et al. disclose wherein the controller is further configured to: 
execute a garbage collection for the first block group to generate a free block in the first block group [column 16, lines 47-51; column 17, lines 18-31 – Garbage collection is performed for SLC blocks (“or some relocation of data such as during garbage collection” …. “Pools of SLC blocks and hybrid blocks may be maintained that are sufficient to allow host writes to be rapidly executed”)]; 
execute a garbage collection for the second block group to generate a free block in the second block group [column 16, lines 47-51; column 17, lines 18-31 – Garbage collection is performed for hybrid blocks (“or some relocation of data such as during garbage collection” …. “Pools of SLC blocks and hybrid blocks may be maintained that are sufficient to allow host writes to be rapidly executed”)]; and 
determine, on the basis of at least one of (A) a degree of wear-out of at least one block in the first block group and (B) a degree of wear-out of at least one block in the second block group, a number of free blocks in the first block group to be generated through the garbage collection or a number of free blocks in the second block group to be generated through the garbage collection [column 16, lines 47-51; column 17, lines 18-31 – A number of free blocks suitable for rapid execution of host writes are generated (“or some relocation of data such as during garbage collection” …. “Pools of SLC blocks and hybrid blocks may be maintained that are sufficient to allow host writes to be rapidly executed”). FENG et al. provide the additional teaching of wear leveling. “Degree of wear-out” may simply be a determination that at least one block is available to undergo an erase cycle (i.e. has not exceeded the number of permitted erase cycles).].

Claim 11 (as applied to claim 7 above):

execute a garbage collection for the first block group to generate a free block in the first block group [column 16, lines 47-51; column 17, lines 18-31 – Garbage collection is performed for SLC blocks (“or some relocation of data such as during garbage collection” …. “Pools of SLC blocks and hybrid blocks may be maintained that are sufficient to allow host writes to be rapidly executed”)]; 
execute a garbage collection for the second block group to generate a free block in the second block group [column 16, lines 47-51; column 17, lines 18-31 – Garbage collection is performed for hybrid blocks (“or some relocation of data such as during garbage collection” …. “Pools of SLC blocks and hybrid blocks may be maintained that are sufficient to allow host writes to be rapidly executed”)]; 
determine, on the basis of the at least one of (A) the degree of wear-out of the at least one block in the first block group and (B) the degree of wear-out of the at least one block in the second block group, a number of candidate blocks of garbage collection target for the first block group [column 16, lines 47-51; column 17, lines 18-31 – A number of blocks are selected for garbage collection (“or some relocation of data such as during garbage collection” …. “Pools of SLC blocks and hybrid blocks may be maintained that are sufficient to allow host writes to be rapidly executed”). FENG et al. provide the additional teaching of wear leveling. “Degree of wear-out” may simply be a determination that at least one block is available to undergo an erase cycle (i.e. has not exceeded the number of permitted erase cycles).]; 
determine, on the basis of the at least one of (A) the degree of wear-out of the at least one block in the first block group and (B) the degree of wear-out of the at least one block In the second block group, a number of candidate blocks of garbage collection target for the second block group [column 16, lines 47-51; column 17, lines 18-31 – A number of blocks are selected for garbage collection (“or some relocation of data such as during garbage collection” …. “Pools of SLC blocks and hybrid blocks may be maintained that are sufficient to allow host writes to be rapidly executed”). FENG et al. provide the additional teaching of wear leveling. “Degree of wear-out” may simply be a determination that at least one block is available to undergo an erase cycle (i.e. has not exceeded the number of permitted erase cycles).]; 
execute the garbage collection for a block selected from the candidate blocks for the first block group [column 16, lines 47-51; column 17, lines 18-31 – Garbage collection is performed for SLC blocks (“or some relocation of data such as during garbage collection” …. “Pools of SLC blocks and hybrid blocks may be maintained that are sufficient to allow host writes to be rapidly executed”)]; and 
execute the garbage collection for a block selected from the candidate blocks for the second block group [column 16, lines 47-51; column 17, lines 18-31 – Garbage collection is performed for hybrid blocks (“or some relocation of data such as during garbage collection” …. “Pools of SLC blocks and hybrid blocks may be maintained that are sufficient to allow host writes to be rapidly executed”)].

Claim 12 (as applied to claim 7 above):
Avila et al. disclose wherein the controller is further configured to: 
execute a garbage collection for the first block group to generate a free block in the first block group [column 16, lines 47-51; column 17, lines 18-31 – Garbage collection is performed for SLC blocks (“or some relocation of data such as during garbage collection” …. “Pools of SLC blocks and hybrid blocks may be maintained that are sufficient to allow host writes to be rapidly executed”)]; 
execute a garbage collection for the second block group to generate a free block in the second block group [column 16, lines 47-51; column 17, lines 18-31 – Garbage collection is performed for hybrid blocks (“or some relocation of data such as during garbage collection” …. “Pools of SLC blocks and hybrid blocks may be maintained that are sufficient to allow host writes to be rapidly executed”)]; and 
determine, on the basis of the at least one of (A) the degree of wear-out of the at least one block in the first block group and (B) the degree of wear-out of the at least one block in the second block group, which of the garbage collection for the first block group and the garbage collection for the second block group to be given priority for executing [fig. 17; column 16, lines 47-51; column 17, lines 18-31 – The two SLC blocks are deleted after the data is copied to the hybrid block, and as such, take priority over garbage collection of hybrid blocks (“or some relocation of data such as during garbage collection” …. “Subsequently, the two SLC blocks are deleted 736” … “Pools of SLC blocks and hybrid blocks may be maintained that are sufficient to allow host writes to be rapidly executed”). FENG et al. provide the additional teaching of wear leveling. “Degree of wear-out” may simply be a determination that at least one block is available to undergo an erase cycle (i.e. has not exceeded the number of permitted erase cycles).].

Claim 13:
Avila et al. disclose a method of writing data into a non-volatile memory including a plurality of blocks, the plurality of blocks including blocks in a first block group and blocks in a second block group, the method comprising: 
allocating one or more blocks to a buffer of a write operation [fig. 17; column 16, line 63 – column 17, line 5 – Two SLC blocks and a hybrid block are allocated as a buffer for a write operation (“If SLC and hybrid blocks are to be used then data is written in a hybrid block in lower page only format with a copy in DRAM (copying may occur after writing to the hybrid block) 732. Two SLC blocks are also written as before”).]; 
writing data from an external device to the buffer by a first write operation [fig. 17; column 16, line 63 – column 17, line 5 – Data is written to two SLC blocks and a lower page of the hybrid block (“If SLC and hybrid blocks are to be used then data is written in a hybrid block in lower page only format with a copy in DRAM (copying may occur after writing to the hybrid block) 732. Two SLC blocks are also written as before”).]; and 
determining a number of blocks in the first block group which are allocated to the buffer and a number of blocks in the second block group which are allocated to the buffer [fig. 17; column 16, line 63 – column 17, line 5 – Two SLC blocks and one hybrid block are allocated (“If SLC and hybrid blocks are to be used then data is written in a hybrid block in lower page only format with a copy in DRAM (copying may occur after writing to the hybrid block) 732. Two SLC blocks are also written as before”).], wherein 
data is written into at least one of the blocks in the first block group by the first write operation and not written in any one of the blocks by the second write operation [fig. 18; column 17, lines 18-31 – SLC blocks store one bit per cell via a first write operation (“SLC blocks 860 that are configured to store one bit per cell using two possible memory states”).], 
data is written into the blocks in the second block group by the first write operation and the second write operation [fig. 18; column 17, lines 18-31 – Hybrid blocks initially store one bit per cell via a first write operation and subsequently store additional bits via a second write operation (“hybrid blocks 864 that are configured to initially store one bit per cell in two of four or more available memory states and subsequently store additional bits using additional available memory states”).]
a first number of bits is written into a memory cell in the first write operation [fig. 18; column 3, lines 4-11, column 17, lines 18-31 – The first write operation stores one bit per cell.], 
a second number of bits is written into a memory cell in the second write operation, and the second number is larger than the first number [fig. 18; column 3, lines 4-11, column 17, lines 18-31 – The second write operation stores more than one bit per cell.].
However, Avila et al. do not specifically disclose:
wherein the determining is done on the basis of a degree of wear-out of at least one of the plurality of blocks.
In the same field of endeavor, FENG et al. disclose:
wherein the determining is done on the basis of a degree of wear-out of at least one of the plurality of blocks [pars. 0020, 0035 – Static and dynamic wear leveling may be performed in order to spread wear across the blocks (“As such, when writing data to a physical block in the dynamic wear leveling manner and/or the static wear leveling manner, the data may be written to the physical block based on both the erase count of the physical block and the update period of the data”).].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Invention of Avila et al. to include wear leveling, as taught by FENG et al., in order to prolong the life of the memory.

Claim 14 (as applied to claim 13 above):

wherein the determining comprises determining, on the basis of the degree of wear-out of the at least one of the plurality of blocks, a number of blocks in the first block group which are allocated to the buffer at a first time and a number of blocks in the second block group which are allocated to the buffer at the first time [fig. 17; column 16, line 63 – column 17, line 5 – Two (third number) SLC blocks and one (fourth number) hybrid block are allocated as a buffer for a write operation (“If SLC and hybrid blocks are to be used then data is written in a hybrid block in lower page only format with a copy in DRAM (copying may occur after writing to the hybrid block) 732. Two SLC blocks are also written as before”).].

Claim 15 (as applied to claim 13 above):
Avila et al. disclose the method further comprising: 
executing a garbage collection for the first block group to generate free blocks in the first block group [column 16, lines 47-51; column 17, lines 18-31 – Garbage collection is performed for SLC blocks (“or some relocation of data such as during garbage collection” …. “Pools of SLC blocks and hybrid blocks may be maintained that are sufficient to allow host writes to be rapidly executed”)]; 
executing a garbage collection for the second block group to generate free blocks in the second block group [column 16, lines 47-51; column 17, lines 18-31 – Garbage collection is performed for hybrid blocks (“or some relocation of data such as during garbage collection” …. “Pools of SLC blocks and hybrid blocks may be maintained that are sufficient to allow host writes to be rapidly executed”)]; and 
determining, on the basis of at least one of (A) a degree of wear-out of at least one block in the first block group and (B) a degree of wear-out of at least one block in the second block group, a number of free blocks in the first block group to be generated through the garbage collection or a number of free blocks in the second block group to be generated through the garbage collection [column 16, lines 47-51; column 17, lines 18-31 – A number of free blocks suitable for rapid execution of host writes are generated (“or some relocation of data such as during garbage collection” …. “Pools of SLC blocks and hybrid blocks may be maintained that are sufficient to allow host writes to be rapidly executed”). FENG et al. provide the additional teaching of wear leveling. “Degree of wear-out” may simply be a determination that at least one block is available to undergo an erase cycle (i.e. has not exceeded the number of permitted erase cycles).].

Claim 16 (as applied to claim 13 above):
Avila et al. disclose the method, further comprising: 
executing a garbage collection for the first block group to generate free blocks in the first block group [column 16, lines 47-51; column 17, lines 18-31 – Garbage collection is performed for SLC blocks (“or some relocation of data such as during garbage collection” …. “Pools of SLC blocks and hybrid blocks may be maintained that are sufficient to allow host writes to be rapidly executed”)]; 
executing a garbage collection for the second block group to generate free blocks in the second block group [column 16, lines 47-51; column 17, lines 18-31 – Garbage collection is performed for hybrid blocks (“or some relocation of data such as during garbage collection” …. “Pools of SLC blocks and hybrid blocks may be maintained that are sufficient to allow host writes to be rapidly executed”)]; and 
determining, on the basis of the at least one of (A) the degree of wear-out of the at least one block in the first block group and (B) the degree of wear-out of the at least one block in the second block group, a number of candidate blocks of garbage collection target in the first block group or a number of candidate blocks of garbage collection target in the second block group [column 16, lines 47-51; column 17, lines 18-31 – A number of blocks are selected for garbage collection (“or some relocation of data such as during garbage collection” …. “Pools of SLC blocks and hybrid blocks may be maintained that are sufficient to allow host writes to be rapidly executed”). FENG et al. provide the additional teaching of wear leveling. “Degree of wear-out” may simply be a determination that at least one block is available to undergo an erase cycle (i.e. has not exceeded the number of permitted erase cycles).].

Claim 17 (as applied to claim 13 above):
Avila et al. disclose the method, further comprising: 
executing a garbage collection for the first block group to generate free blocks in the first block group [column 16, lines 47-51; column 17, lines 18-31 – Garbage collection is performed for SLC blocks (“or some relocation of data such as during garbage collection” …. “Pools of SLC blocks and hybrid blocks may be maintained that are sufficient to allow host writes to be rapidly executed”)]; 
executing a garbage collection for the second block group to generate free blocks in the second block group [column 16, lines 47-51; column 17, lines 18-31 – Garbage collection is performed for hybrid blocks (“or some relocation of data such as during garbage collection” …. “Pools of SLC blocks and hybrid blocks may be maintained that are sufficient to allow host writes to be rapidly executed”)]; and 
determining, on the basis of the at least one of (A) the degree of wear-out of the at least one block in the first block group and (B) the degree of wear-out of the at least one block in the second block group, which of the garbage collection for the first block group and the garbage collection for the second block group to be given priority for executing [fig. 17; column 16, lines 47-51; column 17, lines 18-31 – The two SLC blocks are deleted after the data is copied to the hybrid block, and as such, take priority over garbage collection of hybrid blocks (“or some relocation of data such as during garbage collection” …. “Subsequently, the two SLC blocks are deleted 736” … “Pools of SLC blocks and hybrid blocks may be maintained that are sufficient to allow host writes to be rapidly executed”). FENG et al. provide the additional teaching of wear leveling. “Degree of wear-out” may simply be a determination that at least one block is available to undergo an erase cycle (i.e. has not exceeded the number of permitted erase cycles).].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY T MACKALL whose telephone number is (571)270-1172.  The examiner can normally be reached on Monday - Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


LARRY T. MACKALL
Primary Examiner
Art Unit 2131



8 March 2021
/LARRY T MACKALL/Primary Examiner, Art Unit 2139